Exhibit 10.107

 

AMENDED AND RESTATED

 

PROJECT ADMINISTRATION SERVICES AGREEMENT

 

BETWEEN

 

WYNN LAS VEGAS, LLC

 

(“Owner”)

 

AND

 

WYNN DESIGN AND DEVELOPMENT, LLC

 

(“Agent”)

 

FOR

 

WYNN LAS VEGAS



--------------------------------------------------------------------------------

AMENDED AND RESTATED

PROJECT ADMINISTRATION SERVICES AGREEMENT

 

THIS AMENDED AND RESTATED PROJECT ADMINISTRATION SERVICES AGREEMENT (the
“Agreement”), is dated as of December 14, 2004 (the “Effective Date”) between
WYNN LAS VEGAS, LLC, a Nevada limited liability company (the “Owner”), and WYNN
DESIGN AND DEVELOPMENT, LLC, a Nevada limited liability company (the “Agent”
and, together with the Owner, sometimes hereinafter referred to as the
“Parties”).

 

RECITALS

 

A. The Owner owns the real property commonly known as 3131 Las Vegas Boulevard
South, Las Vegas, Nevada (“Site”);

 

B. The Owner is constructing on the Site a first class luxury resort and casino,
including high-rise hotel space and low rise space comprised of casino and
gaming areas, restaurants, retail, convention and meeting areas, a golf course,
an “Aqua Theatre” showroom, a second entertainment facility, and exterior
features, and all on-Site and off-Site improvements and infrastructure related
thereto (the “Project”), pursuant to drawings and specifications, including as
revised, amended and/or supplemented from time to time (the “Plans”);

 

C. The Owner is party to that certain Master Disbursement Agreement as defined
in Section 6.16 hereof, pursuant to which the Owner has undertaken to design,
develop and construct the Project;

 

 

D. The Owner has entered into (i) a Design Build Agreement effective as of June
6, 2002 with Bomel Construction Company, Inc., a Nevada corporation, relating to
the construction of the primary parking facility forming a part of the Project
(the “Bomel Agreement”) (ii) an Agreement for Guaranteed Maximum Price
Construction Services dated as of June 4, 2002 with Marnell Corrao Associates,
Inc., a Nevada corporation, relating to the construction of a major portion of
the Project (the “MCA Agreement”) and (iii) a Lump Sum Agreement dated as of
February 18, 2003 with Wadsworth Golf Construction Company, a Delaware
corporation, relating to the construction of the golf course forming a part of
the Project (the “Golf Course Agreement”) (the Bomel Agreement, MCA Agreement
and Golf Course Agreement, and any other construction contracts relating to the
Project and designated by the Owner (including all contracts with
subcontractors, vendors, engineers and other professionals), are collectively
referred to herein as the “Construction Contracts”). The Owner has also entered
into a standard form of an architect agreement dated as of October 30, 2002 with
Butler/Ashworth Architect’s, Ltd., LLC with respect to the provision of
architects’ services, and a Professional Design Services Agreement (through the
Agent) dated as of October 5, 2001 with A.A. Marnell II. Chtd. relating to the
design of the Aqua Theatre. For the purposes of this Agreement, the term
“Architects” shall mean each of Butler/Ashworth Architects, Ltd., LLC and A.A.
Marnell II, Chtd. (solely in



--------------------------------------------------------------------------------

regard to the Aqua Theatre), and any other architect designated by the Owner.
The term “Contractors” shall mean each of Marnell Corrao Associates. Inc., Bomel
Construction Company, Inc. (solely in regard to the primary parking facility),
and Wadsworth Golf Construction Company, and any other contractor under a
Construction Contract. The Project shall also include services and materials to
be provided by the Owner and other separate contractors and consultants; and

 

E. The Owner and the Agent desire to set forth their agreement whereby the Agent
will act as the agent of the Owner in performing certain tasks related to the
design, development, planning and construction of the Project, and the Owner
will reimburse the Agent for its expenses in connection with such assistance, in
each case in accordance with the terms and conditions as set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises, conditions, covenants,
obligations and agreements set forth below, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Agent and the Owner hereby agree as follows:

 

ARTICLE 1

Responsibilities of the Agent

 

1.1 Responsibilities of the Agent. The Agent shall, acting on behalf of the
Owner, supervise and coordinate all aspects of the design, development, planning
and construction of the Project and shall do so in accordance with (i) the
Plans, (ii) the budget for the Project set forth in the Disbursement Agreement
(the “Budget”), and otherwise in accordance with the Disbursement Agreement.
Without limiting the foregoing, the Agent’s responsibilities under this Section
1.1 shall include, but are not limited to, the following services:

 

(a) Contractors. The Agent shall engage contractors, suppliers, laborers,
materialmen, consultants (including design consultants), and others
(collectively, the “Third Party Service Providers”) as the Agent deems
appropriate or desirable in connection with the design, development, planning
and construction of the Project and use all reasonable efforts to ensure
performance thereof.

 

(b) Execution of Documents. At the request and acting on behalf of the Owner,
the Agent shall, as appointed representative of the Owner, execute and deliver
documents related to the design, development, planning and construction of the
Project.

 

(c) Supervision. The Agent shall use all reasonable efforts to organize, direct,
coordinate and supervise the Contractors and all subcontractors (including the
Third Party Service Providers) to perform all construction work, including
without limitation off-Site work, diligently and in a good and workman-like
manner in conformity with the Construction Contracts and the Budget and in
accordance with first-class building practice and applicable laws, ordinances,
rules and regulations affecting the Project.

 

3



--------------------------------------------------------------------------------

(d) Support Staff. The Agent shall provide such administrative, secretarial and
bookkeeping personnel adequate to carry out the Agent’s responsibilities under
this Agreement.

 

(e) Leasing. The Agent shall enter into leasing or hire purchase arrangements
necessary for the design, development, planning and construction of the Project.

 

(f) Coordination with Lenders. The Agent shall (1) review all documentation and
backup evidence required for each draw request under the Owner’s financing for
the Project; (2) monitor the compliance of the Project with all financing terms
and conditions agreed to by the Owner and the Lenders (as defined in Section
3.3(a) below), and shall assist the Owner where applicable with such compliance;
and (3) cooperate with the Lenders’ technical advisor.

 

(g) Enforce Contracts. At the request of the Owner, the Agent shall pursue and
enforce all remedies that are available to the Owner in the event of a default
or breach of warranty by the Contractors or any subcontractor, materialman or
supplier (including the Third Party Service Providers).

 

(h) Records. The Agent shall organize, direct, coordinate and supervise the
Contractors and any subcontractors to keep such full and detailed accounts as
the Owner or the Agent shall deem necessary or desirable.

 

(i) Bonds; Guaranty. The Agent shall undertake all necessary steps to ensure
that the Contractors furnish a performance and payment bond together with a
guaranty of performance and completion in accordance with the Construction
Contract and otherwise in accordance with the Disbursement Agreement.

 

(j) Architectural Review. The Agent shall review all designs, plans and
specifications prepared by the Architects from time to time and shall consult
with the Architects regarding such matters with the goal of ensuring that the
Project is constructed in accordance with the provisions of the Disbursement
Agreement.

 

(k) Owner’s Design and Redesign. The Agent shall produce, at the direction of
the Owner, the Owner’s Design (as defined in the Construction Contracts) under
the Construction Contracts. The Agent shall coordinate, supervise, advise and
assist with any and all redesign work that may be necessary or desirable to keep
the Project within the Budget.

 

(l) Change Orders. The Agent shall review and process all requested change
orders with the goal of ensuring that the Project is completed on time and
within the Budget and otherwise in compliance with the Disbursement Agreement.

 

4



--------------------------------------------------------------------------------

(m) Reference Material. The Agent shall maintain on behalf of the Owner the
following on a current basis or, where appropriate, supervise maintenance of the
following on a current basis by the Contractors: records of all contracts, shop
drawings, samples and applicable handbooks; governmental, commercial, and
technical standards and specifications; maintenance and operating manuals and
instructions; and any other related documents and materials that in any way
arise out of or are necessary or convenient for the construction of the Project.
At the completion of the Project, the Agent shall deliver to the Owner all such
documents maintained by the Agent and obtain and deliver to the Owner those
documents maintained by the Contractors.

 

(n) Cost Control. The Agent shall coordinate with the Contractors and establish
an effective system of cost control.

 

(o) Inspections. The Agent shall conduct inspections of such various portions of
the Project (when appropriate with respect to the progress of the various
portions of the Project) and the Agent shall assist the Contractors in their
preparation of a list of incomplete or unsatisfactory items together with a
schedule for their completion.

 

(p) Delay Prevention. The Agent shall work with the Contractors and other
contractors and consultants (including the Third Party Service Providers) to
minimize labor conflicts, work stoppages and jurisdictional disputes involving
the Project.

 

(q) Agreements with Third Parties. At the request of the Owner, the Agent shall
review and provide advice on all agreements, contracts, documents and
instruments relating to the Project as the Agent, in good faith and in its
reasonable discretion, may deem advisable, appropriate, or convenient for the
orderly development of the Project and in accordance with the Disbursement
Agreement.

 

(r) Permits and Licenses. The Agent shall assist the Owner in its preparation
of, and the Agent shall review, all applications for permits and licenses as are
necessary or advisable for the completion of the Project. The Agent shall also
communicate with governmental agencies, public service corporations and
utilities as necessary or appropriate to proceed with and complete the Project
in compliance in all material respects with all applicable laws, ordinances and
regulations.

 

(s) Support Functions. The Agent shall assist the Owner in making its decision
for purchasing and contracting in connection with the development of the
Project.

 

(t) Budget Updates. The Agent shall assist the Owner in preparing revised
budgets to reflect any material changes made to the Budget.

 

(u) Consultation. The Agent shall consult with Owner at any reasonable time
whenever and as often as requested by the Owner regarding the Project.

 

5



--------------------------------------------------------------------------------

(v) Post-Completion. The Agent shall assist the Owner in any and all
post-completion matters as the Owner may request with regard to the Project.

 

ARTICLE 2

Books and Records

 

2.1 Books and Records. The Agent shall maintain complete and accurate books and
records reflecting all the operations and transactions for which the Agent is
responsible under this Agreement. Such books and records shall be kept in
accordance with generally accepted accounting principles to be determined by the
Owner after taking into account the requirements under the Disbursement
Agreement. The books and records to be kept by the Agent shall include cost
accounting records as required by the Owner. The following provisions shall
apply to such books and records:

 

(a) Access. The Owner shall have the right to review the Agent’s books and
records of the Project at any reasonable time until such time as the Agent shall
have delivered all of such books and records to the Owner pursuant to Section
2.1(b) and to obtain from Agent from time to time any reasonable additional
information as to the affairs of the Project.

 

(b) Retention. The Agent shall retain the books and records until the date that
is three years after a final certificate of occupancy has been issued for the
Project (excluding tenant improvement work to be done by tenants). At the end of
such period or upon the request of the Owner prior to the end of such period,
the Agent shall deliver such books and records to the Owner or dispose of them
as instructed by the Owner.

 

ARTICLE 3

Owner’s Instructions

 

3.1 Owner’s Instructions. Notwithstanding any other provision of this Agreement,
the Owner shall have the right to instruct the Agent with respect to the manner
in which the Agent discharges its duties within the scope of this Agreement. The
Owner shall have the right, exercisable in the Owner’s sole discretion, to
revise development procedures, schedules and all other arrangements as the Owner
desires. Such instructions from the Owner shall be binding and shall supersede
anything to the contrary in this Agreement.

 

3.2 Reimbursement of Agent’s Expenses. In consideration for the performance by
the Agent of its duties and obligations under this Agreement, the Owner shall
compensate the Agent by reimbursing the Agent for all direct and indirect costs
and expenses actually incurred by the Agent that are directly attributable to
services performed pursuant to this Agreement. Such costs and expenses shall
include, but not be limited to, overhead (including, without limitation,
insurance, infrastructure, administrative services, office and operating
supplies, and in-house services); third party costs to consultants, vendors and
others; salaries of all personnel (including, without limitation, benefits,
vacation pay, bonuses, union and similar dues or payments,

 

6



--------------------------------------------------------------------------------

contributions to retirement and other plans); and all other costs and expenses
that are incurred by the Agent, to the extent that they are relevant and
appropriate to the Agent’s services relating to the Project. All such costs and
expenses payable hereunder may be increased or decreased from time to time in
accordance with reasonable business practices conducted on an arm’s length
basis, but shall be without mark-up or add-on of any kind.

 

3.3 The Lenders.

 

(a) The Lenders. The Agent acknowledges and agrees that the Owner has provided
notice to the Agent that the Owner’s funds for construction of the Project shall
be borrowed and/or derived substantially from one or more lenders providing
financing for the Project from time to time (the “Lenders”), and the Owner’s
ability to obtain such funds shall be subject to one or more loan documents and
conditions precedent to advances thereunder. The term Lenders shall also mean
and include any and all trustees, intercreditor agents, disbursement agents,
administrative agents, consultants, architects, inspectors, construction
managers, auditors and engineers appointed or retained directly or indirectly by
or on behalf of any of the Lenders. The Owner shall have the right to assign the
Agreement to any one or more Lenders, and the Agent shall cooperate with the
Owner in any such assignment and reasonably consent thereto.

 

(b) Inspection Rights. The Lenders shall be entitled to the same inspection
rights as the Owner has under Section 2.1(a) of this Agreement, subject to the
provisions of the Disbursement Agreement.

 

(c) General Cooperation. The Agent agrees to cooperate fully with all such
Lenders, and the Agent agrees to (i) communicate with the Lenders and, on
request, to execute, provide and/or deliver as the case may be such documents,
certificates, consents, invoices and instruments, and other information, as the
Lenders may reasonably request with respect to the services performed in
connection with this Agreement or the Project; and (ii) enter into a consent to
assignment in favor of the Lenders consenting to the collateral assignment of
this Agreement to the Lenders.

 

ARTICLE 4

The Agent

 

4.1 Agent’s Covenants. The Agent covenants, for the term of this agreement,
that:

 

(a) it will perform all of its obligations hereunder in a prompt and
workman-like manner in accordance with this Agreement; and

 

(b) it will ensure that it has assigned sufficient personnel and has engaged
sufficient consultants for the performance of its obligations hereunder.

 

4.2 Standard of Services. The Agent represents that it has reviewed in detail
the Construction Contracts. The Agent agrees that:

 

(a) in performing its services under this Agreement, it will comply with and, if
applicable, perform the Owner's obligations under the Construction Contracts;
and

 

7



--------------------------------------------------------------------------------

(b) it will not cause the Owner to be in breach of the Construction Contracts.

 

ARTICLE 5

Termination

 

5.1 Termination. The Owner may terminate this Agreement at any time without
cause upon sixty (60) days prior written notice, and immediately with cause;
provided, however, that until Final Completion (as defined in the Disbursement
Agreement) neither the Owner nor the Agent may terminate without the consent of
the Disbursement Agent. Within five (5) days of the termination of this
Agreement, the Owner shall reimburse the Agent for all costs and expenses of the
Agent incurred by the Agent for the services performed pursuant to the terms of
this Agreement up to the date of termination, less all payments previously made
to the Agent under this Agreement and any amounts owed by the Agent to the Owner
under this Agreement. The Agent shall cooperate fully with the Owner, and shall
deliver the books and records pertaining to the Project as the Owner shall
direct upon the termination of this Agreement.

 

5.2 Casualty. If the Project is wholly or materially damaged or destroyed by
war, fire, storm, lightning, flood, earthquake, settlement or defective soil,
expansion or contraction, cracking or deflection, surface or subsurface water,
mob violence, vandalism, or other casualty before issuance of a final
certificate of occupancy, the Owner shall have the right in its sole and
absolute discretion either (a) to terminate this Agreement without liability or
(b) to continue development of the Project.

 

ARTICLE 6

Miscellaneous

 

6.1 Merger; Entire Agreement. This Agreement constitutes the entire agreement
between the Parties pertaining to the subject matter contained herein and
supersedes all prior and contemporaneous agreements, representations and
understandings of the Parties.

 

6.2 Severability; Enforceability. Whenever possible, each provision of this
Agreement shall be interpreted so as to be effective and valid under applicable
law. If, however, any provision of this Agreement shall be prohibited,
unenforceable, invalid or void under applicable law, then such provision shall
be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

6.3 Owner’s General Indemnity. The Owner shall indemnify and hold the Agent
harmless from and against all liability, demands, claims, actions or causes of
action, assessments, losses, damages, costs and expenses (including, without
limitation,

 

8



--------------------------------------------------------------------------------

reasonable attorneys’ fees and expenses) (collectively, the “Losses”) imposed
on, sustained, incurred or suffered by the Agent, directly or indirectly, that
arise out of (a) any breach by the Owner of any of its agreements or covenants
contained in this Agreement, or (b) any act committed by the Agent in the
performance of its obligations under this Agreement unless such Losses are
caused by the Agent’s gross negligence or willful misconduct.

 

6.4 Notices. All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed properly given if mailed,
delivered personally, telecopied (which is confirmed), sent electronically or
sent by recognized overnight courier service to the Parties at the following
addresses (or at such other address for a Party as shall be specified by like
notice):

 

If to the Owner:   

Wynn Las Vegas, LLC

    

3131 Las Vegas Boulevard South

    

Las Vegas, Nevada 89109

    

Facsimile No. (702) 770-1100

    

Attention: President

with a copy to:   

Wynn Las Vegas, LLC

    

3131 Las Vegas Boulevard South

    

Las Vegas, Nevada 89109

    

Facsimile No. (702) 770-1520

    

Attention: General Counsel

If to the Agent:   

Wynn Design and Development, LLC

    

3145 Las Vegas Boulevard South

    

Las Vegas, Nevada 89109

    

Facsimile No. (702) 770-5001

    

Telephone No. (702) 770-5100

    

Attention: Executive Vice President—Project Director

with a copy to:   

Wynn Resorts, Limited

    

Legal Department

    

3131 Las Vegas Boulevard South

    

Las Vegas, Nevada 89109

    

Facsimile No. (702) 770-1520

    

Attention: General Counsel

 

Each Party shall have the right to change its address at any time by delivering
notice of the new address in compliance with this Section 6.4.

 

6.5 Litigation Costs. If any Party brings any action, suit or proceeding against
the other Party hereunder to enforce or interpret any provision of this
Agreement, the prevailing Party shall be entitled to recover from the other
Party all costs and expenses relating to such action, suit or proceeding,
including reasonable attorneys’ fees and expenses.

 

9



--------------------------------------------------------------------------------

6.6 Dispute Resolution and Governing Law.

 

(a) Judicial Determination. All claims and disputes and other matters in
question arising out of or relating to this Agreement or the breach thereof,
shall be decided by a court of competent jurisdiction in the State or Federal
Courts in the City of Las Vegas or County of Clark, Nevada. The existence of any
claim, dispute or legal proceeding shall not relieve the Agent from its
obligation to properly perform its services as set forth in this Agreement.

 

(b) Governing Law. This Agreement shall be governed by, and shall be construed
in accordance with, the laws of the State of Nevada, without regard to Nevada’s
choice of law provisions.

 

6.7 No Waiver. Except as expressly set forth herein, no waiver of any of the
provisions of this Agreement shall be binding unless executed in writing by the
waiving Party, and any such waiver shall not constitute a waiver of any other
provision of this Agreement, nor shall any such waiver constitute a continuing
waiver unless otherwise expressly provided.

 

6.8 Assignment. This Agreement shall bind and benefit the Parties and their
successors and assigns. The Agent may not delegate its responsibilities or
obligations or assign its interest under this Agreement without the prior
written consent of the Owner, which the Owner may withhold for any reason or for
no reason. The Agent acknowledges that Owner is relying on the Agent’s skills
and expertise. Any purported assignment by the Agent in breach of this Section
6.8 shall be null and void. The Owner shall have the absolute right to assign
this Agreement, in part or in whole, and delegate any of its responsibilities or
obligations under this Agreement at any time.

 

6.9 Survival. Any provisions which by their express terms extend beyond
termination of this Agreement or which by their nature so extend shall survive
termination of this Agreement. Such provisions shall include, without
limitation, the Agent’s covenants, representations, warranties, releases and
indemnities and the benefit thereof.

 

6.10 Subordination. Notwithstanding the provisions of § 108.225 (and any related
section) of the Nevada Revised Statutes and anything to the contrary in this
Agreement but in accordance with Section 1.1(q) of this Agreement, the Agent
agrees for itself and for every subcontractor and every other person performing
any services or providing any materials relating to this Agreement, that any and
all liens and lien rights and benefits (including enforcement rights) the Agent
and or any of the other foregoing parties may or does have under applicable law
(including, without limitation, Nevada Revised Statutes §§ 108.221-108.246),
shall at all times be subordinate and junior to any and all liens, security
interests, mortgages, deeds of trust and other encumbrances of any kind (on the
Site and otherwise) in favor of any of the Lenders (“Lender Liens”),

 

10



--------------------------------------------------------------------------------

notwithstanding that such services may be or are commenced or done on, and
materials may be or are furnished to, the Site prior to any Lender Liens being
imposed upon or recorded against the Site or any of the Owner’s assets and
before expiration of the time fixed under applicable law for filing of mechanics
and materialmen’s liens. The Agent shall, and the Agent shall cause every
subcontractor at every tier, and any other person performing services or
providing materials in connection with this Agreement to, sign and deliver to
the Owner and the Lenders from time to time upon request by the Owner or any of
the Lenders: (i) written and recordable acknowledgments and restatements of the
provisions of this Section 6.10 and the subordination described herein, and (ii)
such affidavits, certificates, releases, indemnities, waivers and instruments
(and in form and content) as the Owner’s or the Lender’s title insurer shall
require to allow such insurer to issue such title endorsements as the Owner or
the Lenders require (including insuring first priority of Lender Liens). The
Agent’s or any subcontractor’s or other person’s, failure, or the failure of any
party for whom the foregoing are responsible or liable at law or under this
Agreement, to provide the items required in clauses (i) and (ii) hereinabove
upon request, or the Owner’s or the Lender’s inability to obtain at any time
endorsements to the Lender’s title policies (or issuance of initial title
policies) insuring first priority of Lender Liens, including without limitation
senior to any mechanics’ or materialmen’s lien or lien rights, shall constitute
a material default and breach of this Agreement and failure of a condition to
any payment by the Owner owed to the Agent under this Agreement or otherwise.

 

6.11 Headings. Section and other headings are not to be considered part of this
Agreement, having been included solely for the convenience of the Parties.

 

6.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

6.13 Further Assurances. Each Party agrees to perform any further acts and
execute and deliver any documents that may be reasonably necessary as requested
by the other party to carry out the transactions contemplated by this Agreement.

 

6.14 Amendment and Modification. This Agreement may be amended, modified and
supplemented in any and all respects, but only by a written instrument signed by
all of the Parties expressly stating that such instrument is intended to amend,
modify or supplement this Agreement.

 

6.15 Time of Essence. Each of the Parties hereby agrees that, with regard to all
time periods set forth or referred to in this Agreement, time is of the essence.

 

6.16 Master Disbursement Agreement. Each of the Owner and the Agent acknowledges
that pursuant to that certain Master Disbursement Agreement entered into on or
about the date hereof among the Owner, Wynn Las Vegas Capital Corp. (“Capital
Corp.”), Deutsche Bank Trust Company Americas, as Bank Agent and Disbursement
Agent, and U.S. Bank, National Association, as Indenture Trustee (the
“Disbursement Agreement”), the Owner and Capital Corp. jointly and severally
agreed,

 

11



--------------------------------------------------------------------------------

in favor of the Funding Agents and the other Secured Parties (each as defined in
the Disbursement Agreement) to cause Final Completion (as defined in the
Disbursement Agreement) to occur and further agreed to comply with various other
covenants and agreements set forth in the Disbursement Agreement. Each of the
Owner and the Agent hereby agrees that this Agreement is intended to document
the relationship between the Parties hereto but shall not, in any respect,
affect the Owner’s obligations under the Disbursement Agreement. To that effect,
each of the Owner and the Agent agrees that for so long as the Disbursement
Agreement is in effect, the Disbursement Agreement shall take precedence over
any and all of the Parties’ respective obligations hereunder and that in the
event of any conflict between this Agreement and the Disbursement Agreement, the
Disbursement Agreement shall govern. Further, the obligations of the parties
hereunder are independent of the Owners obligations under the Disbursement
Agreement, and the Owner shall continue to perform its obligations under the
Disbursement Agreement without regard to any breach, default or any other action
or inaction by the Agent hereunder. The Lenders shall be third party
beneficiaries of this Agreement entitled to enforce the provisions hereof, but
shall not be bound in any respect by this Agreement.

 

6.17 Intent of the Parties. The Agent and the Owner acknowledge that applicable
Nevada Revised Statutes in certain circumstances, among others (i) regulate the
process by which an owner can withhold payment(s) to a contractor or
subcontractor, including the amount(s) that can be withheld, and (ii) regulate
when and how an owner or a contractor can terminate a construction contract and
the available remedies upon such termination. It is the express intent of the
parties that the Agent completely and unconditionally waive to the full extent
allowable each and all of those Nevada Revised Statutes that are in conflict
with the provisions of this Agreement, including those with regard to the
matters described in the foregoing clauses (i) and (ii). Provided, however, the
Owner and the Agent acknowledge that some applicable provisions of the Nevada
Revised Statutes cannot be waived. Accordingly, to the extent the foregoing
waiver by the Agent is expressly prohibited by applicable Nevada Revised
Statutes as to certain provisions thereof, the Agent’s foregoing waiver shall
not be deemed to extend to those non-waivable provisions of the Nevada Revised
Statutes. In such circumstances, if any, where one or more provisions of this
Agreement are in conflict with provisions of the Nevada Revised Statutes that
cannot be waived, the offending portions of the provision in this Agreement
shall be interpreted so as to be consistent with the nonwaivable sections of the
Nevada Revised Statutes. To the extent such interpretation renders any portions
of this Agreement ineffective, it is the intent of the parties that only such
offending portion shall be so deemed, and the remainder of the provision in this
Agreement shall be of full force and effect.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby execute this Agreement by signature of
their respective duly authorized representatives as of the Effective Date.

 

“OWNER”       “AGENT”

WYNN LAS VEGAS, LLC,

a Nevada limited liability company

     

WYNN DESIGN AND DEVELOPMENT, LLC,

a Nevada limited liability company

By:   

Wynn Resorts Holdings, LLC, a

Nevada limited liability company,

its sole member

      By:  

Wynn Resorts, Limited, a Nevada corporation,

its sole member

                                

 

By:

 

 

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

                                 Name:   Marc H. Rubinstein      By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

          Title:   SVP & Secretary          By:  

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

                         Name:   Marc H. Rubinstein                         
Title:   SVP & Secretary                

 

 

Signature Page – Project Administration Services Agreement